Citation Nr: 0934446	
Decision Date: 09/15/09    Archive Date: 09/23/09	

DOCKET NO.  06-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) with depression. 

2.  Entitlement to an evaluation in excess of 20 percent for 
a low back disorder characterized as postoperative residuals 
of fusion at L5-S1, with arthritis and disc degeneration at 
L3-L4.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran retired from active military duty after service 
from November 1967 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  At the hearing before 
the undersigned in April 2009, the Veteran reported and 
intent to renew a claim for a total disability rating based 
upon individual unemployability (TDIU), and this matter is 
referred to the RO for any appropriate action.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  At all times during the pendency of this appeal, 
competent medical evidence and examinations reflect that the 
Veteran more nearly approximates the criteria under the 
general rating formula for mental disorders for his currently 
assigned 50 percent, and that he does not meet or closely 
approximate the criteria required for the next higher 70 
percent evaluation.

3.  At all times during the pendency of the appeal, the 
Veteran's low back disorder is shown to result in some 
limitation of motion with pain and restriction of activities, 
and with right leg radicular neurological impairment (for 
which he was allowed a separate 20 percent evaluation which 
is not currently on appeal), but no competent medical 
evidence or examination on file reveals that the Veteran has 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes (requiring 
bed rest prescribed by a physician and treatment by a 
physician) with a total duration of at least 4 weeks but less 
than 6 weeks during any 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for a low back disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293-5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA:  The Veterans Claim Assistance Act (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the Veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
veterans in obtaining such evidence.  

The Veteran was initially provided VCAA notice in May 2004, 
prior to the issuance of the rating decision now on appeal.  
This notice informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
After service connection for PTSD was granted in December 
2004, the Veteran requested an increased evaluation and a 
separate grant of service connection for associated 
depression in February 2005.  He was thereafter provided 
additional VCAA notice with respect to claims for increase in 
April 2005.  Again, this notice advised the Veteran of the 
evidence necessary to substantiate his claims.  This notice 
preceded the Court decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  However, during the lengthy pendency of 
this appeal, and as far back as March 2006, the Veteran was 
provided a Statement of the Case which included all of the 
potentially applicable criteria for evaluation of both 
service-connected PTSD with depression and his low back 
disorder under both the General Schedule for Rating Diseases 
and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based Upon Incapacitating 
Episodes.  Moreover, through his numerous submissions of 
written argument and testimony provided before the 
undersigned at the RO in April 2009, the Veteran has 
demonstrated an actual knowledge of the schedular criteria 
for evaluating the disabilities at issue.  The Board can find 
no prejudice in proceeding to a disposition on the merits and 
can find no useful purpose in simply remanding this appeal 
for provision of additional and cumulative schedular criteria 
to the Veteran before proceeding to disposition on the 
merits.  Moreover, the Board notes that most recently, in 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir Sep. 4, 
2009), the Federal Circuit vacated and remanded Vazquez-
Flores v. Peake on appeal, stating that the notice described 
in 38 U.S.C.A. § 5103(a) need not be "veteran specific," 
and did not require notification to a veteran of every 
possible alternative diagnostic code which might be 
applicable to his individual case.  Id.  

The service treatment records, extensive records of the 
Veteran's treatment with VA, multiple VA examinations which 
included a review of the record and which are certainly 
adequate for rating purposes have been completed and are all 
on file.  The Board notes that at his April 2009 hearing, the 
Veteran requested that the record remain open for an 
additional 60 days so that he might submit some additional 
older outpatient treatment records from a non-Federal Vet 
Center.  The Board held the record open, but no additional 
records were submitted.  He also requested that the RO to 
obtain additional outpatient treatment records from the VA 
American Lake facility.  The Veteran provided a waiver of RO 
review for this additional evidence and the records were 
obtained and added to the record for Board review.  The Board 
finds that the duty to assist is satisfied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

1. PTSD

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as can be determined.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which evaluation shall be applied, 
the higher evaluation will be assigned if the disability more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

The evaluation of the same disability or manifestations under 
different diagnoses must also be avoided.  This is the rule 
against pyramiding of VA disability compensation evaluations.  
38 U.S.C.A. § 4.14.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, raters will consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjusting during periods of remission.  Evaluations are to be 
based on all of the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 U.S.C.A. § 4.126(a).

Rating criteria employed in the schedule for evaluating 
mental disorders is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition, of The American 
Psychiatric Association (DSM-IV).  That is, the DSM-IV is 
incorporated by reference into VA's Schedule for Rating 
Mental Disorders.  38 C.F.R. § 4.130.

The DSM-IV includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Bound, 9 Vet. App. 266, 267 (1966).  A score of 41 
to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
(DSM-IV).  

The Veteran in this appeal has been in receipt of a 50 
percent evaluation for service-connected PTSD with depression 
effective from his date of claim in March 2004.  The General 
Rating Formula for Mental Disorders provides that a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumloculatory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood due to such symptoms as:  Suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, general rating for mental 
disorders; Diagnostic Code 9411.

Analysis:  The Veteran has provided numerous written 
statements of argument and extensive testimony at a personal 
hearing before the undersigned in April 2009 regarding his 
symptoms of PTSD with depression.  The Board has carefully 
considered these statements and testimony but they will not 
be repeated here.

In June 2004, a readjustment counseling therapist wrote that 
the Veteran initially sought treatment at the Tacoma Vet 
Center in September 2003 with symptoms of PTSD.  He attended 
individual and group therapy and a 10-week anger-stress 
management group into the Spring of 2004.  It was noted that 
he was currently in school under a work study program.  
Thereafter, the Veteran transferred for routine treatment to 
the VA American Lake Medical Center in Tacoma.  There are 
records of the Veteran's routine outpatient treatment at that 
facility commencing in 2004.  At one point, he did not attend 
routine treatment for a period of six months, and he later 
did not appear for any treatment for two years from 2007 to 
2009, although it is shown that he did continue using 
prescribed medication for both psychiatric treatment and to 
help him sleep.  These records reflect a consistent reporting 
of symptoms throughout their duration and corroborate those 
symptoms reported in multiple VA examinations.

The Veteran was first provided a VA psychiatric examination 
in June 2004.  The claims folder was available and reviewed.  
His history of stressful incidents during service was 
discussed.  The Veteran was currently taking Wellbutrin and 
Celexa and felt that therapy had been helpful.  He reported 
difficulty with controlling anger and getting along with 
others and impaired concentration.  He had been working as a 
project manager at a furniture company until 2002 when he was 
approved for a course of VA vocational rehabilitation and was 
attending a local university to become a project manager.  A 
3.2 grade point average was noted.  His first marriage had 
lasted 25 years and he remarried in 1999, and both marriages 
had problems with anger, lack of communication and impaired 
relationships.  The Veteran did accomplish activities of 
daily living.  Mental status examination revealed a 
cooperative, casually dressed, well-groomed male.  Speech was 
clear, thought process was logical, goal directed and at 
normal speed.  The examiner found the Veteran reflected a 
full spectrum of PTSD symptoms with sleep impairment, 
intrusive thoughts, and avoidance phenomenon, but no emotion 
numbing.  There were also feelings of depression, anxiety and 
anger and he did have some suicidal thoughts about a year 
ago, but none since.  The assessment was PTSD, alcohol 
dependence, in remission, and the global assessment of 
functioning score (GAF) was 60.  The examiner found that the 
Veteran was competent to manage his own affairs for VA 
purposes.

The Veteran was next examined by a VA board certified 
psychiatrist with a review of the claims folder in August 
2005.  The Veteran noted that he had previously counseled 
with a local vet center but had switched over to the PTSD 
Clinic at American Lake recently.  He continued on Tradazone 
and Celexa.  He specifically noted that his low back problems 
and pain exacerbated his psychiatric symptoms with respect to 
anxiety, anger and stress.  He continued in his VRE course of 
education, but noted a drop in his grade point average due to 
problems with concentration.  He remained married but the 
relationship was strained as a result of his symptoms.  
Examination revealed a cooperative, casually dressed and 
well-groomed man with clear speech, but concentration 
somewhat impaired.  His dominant mood was one of depression.  
There was no evidence of psychosis or organic deficits.  
There were some transient suicidal thoughts but there had 
never been any attempts.  There was difficulty with sleeping 
primarily due to low back pain, and he reported an increase 
in nightmares and avoidance phenomenon.  He continued to show 
emotional numbing, problems with anger and intermittent 
anxiety.  The diagnosis was PTSD, alcohol dependence in 
apparent remission, and an adjustment disorder with depressed 
mood which was directly secondary to service-connected 
disabilities.  The global assessment of functioning was 50 
with the highest in the previous year of 60.  The physician 
noted that the Veteran's primary problems with increased 
symptoms was intertwined with his service-connected low back 
pain, and pain medications with side effects leaving him 
forgetful, confused and having more impaired concentration.  
The Veteran appeared to continue to be motivated to rejoin 
the work force but a prognosis was uncertain.  He continued 
to be competent to manage his affairs for VA purposes.  

The Veteran was most recently provide a VA psychiatric 
examination on a fee basis by a clinical psychologist in May 
2008.  He had by this time completed his course of VA 
vocational rehabilitation and been employed as a branch 
manager for a plastic container company, and did receive some 
satisfaction from this job.  Principal impairment from 
working was chronic low back pain, although psychiatric 
symptoms also affected his ability in his job.  His other 
principal impairment was difficulty sleeping from his 
service-connected disabilities and it was noted that he used 
multiple medications to gain effective sleep.  He reported 
that his relationships with father and mother when alive was 
good, and that he remained married although there continued 
to be significant marital problems due to his symptoms, and 
divorce and separation were possibilities.  His relationships 
with his two sons was "positive and rewarding for all 
concerned."  He also had three grandchildren.  The Veteran 
was now taking Mirtazapine at bedtime and Citalopram and 
Tradazone, all with decent effect without side effects.  He 
noted continued outpatient treatment as often as twice per 
month and the response had been very helpful.  He had never 
been hospitalized for psychiatric reasons.  He had never had 
any legal difficulties since service separation.  

On examination, orientation was normal, and appearance, 
hygiene and behavior were appropriate.  Affect and mood were 
abnormal with impaired impulse control, some unprovoked 
irritability, periods of being verbally abusive, and his 
depressed mood effected motivation partly by making it hard 
to sleep adequately and to concentrate on work tasks.  
Communication and speech were normal, panic attacks were 
absent, there was no suspiciousness, and no delusional 
history.  Obsessional rituals were also absent, thought 
processes were appropriate, judgment was not impaired, 
abstract thinking was normal, and memory was within normal 
limits.  Homicidal and suicidal ideation were absent.  There 
were behavioral, cognitive, social, affective or somatic 
symptoms attributable to PTSD.  There were also clear signs 
of a diminution of his adjustment disorder symptoms 
associated with chronic and debilitating pain.  The diagnosis 
remained PTSD, and the GAF score was 57.  It was again noted 
he was capable of managing benefits in his own interest.  He 
had demonstrated his ability to maintain adequate management 
of personal financial affairs quite admirably.  Mentally, he 
did not have difficulty performing activities of daily living 
and he was able to establish and maintain effective work and 
school and social relationships.  He did have difficulty 
maintaining effective family role functioning including a 
poor relationship with his spouse.  He had no difficulty 
understanding commands and posed no threat of persistent 
danger or injury to himself or others.  

Upon careful consideration of all of the evidence on file 
including the Veteran's statements and testimony, records of 
outpatient treatment and multiple VA examinations, the Board 
concludes that a preponderance of the evidence is against an 
evaluation in excess of the Veteran's longstanding 50 percent 
rating for service-connected PTSD with depression.  In 
comparing the well-documented clinical history on file to the 
general rating formula for mental disorders, the Board finds 
that the Veteran does have a significant degree of 
occupational and social impairment with reduced reliability 
and productivity due to his chronic symptoms of PTSD.  There 
is certainly disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  Yet, during the pendency of this 
appeal, the Veteran has either maintained full-time 
employment or successfully completed a four-year 
baccalaureate program in Business Administration which he 
then used to secure his current employment as a project 
manager.  Although the Veteran has continued to express his 
doubts as to whether this employment will continue, there is 
no evidence that he remains anything but gainfully employed 
on a full-time basis, albeit with impairments both from his 
low back and his PTSD with depression.  

The GAF scores on file from psychiatric examinations are 60 
in 2004, 50 in 2005, and 57 in 2008.  These scores reflect a 
rough consistency and overall psychiatric symptoms from 
borderline serious to moderate in overall degree.  With 
respect to the DSM-IV, there is not significant suicidal 
ideation, no severe obsessional rituals, and no direct 
inability to maintain employment.  Social relationships are 
certainly restricted, but they are certainly not absent.

In reviewing the schedular criteria for the next higher 70 
percent evaluation, the Veteran is not shown to have chronic 
suicidal ideation, no obsessional rituals which either 
interfere with routine activities, speech is not shown to be 
intermittently illogical, obscure, irrelevant, there is no 
near continuous panic, although there is chronic depression.  
There may be unprovoked irritability, but there are no 
periods of violence, no spatial disorientation, no neglect of 
personal appearance and hygiene, and there is not a 
demonstrated inability to establish and maintain effective 
relationships.  The Veteran is simply not shown by the clear 
clinical history on file to meet or even closely approximate 
the criteria for this next higher 70 percent evaluation at 
any time during the pendency of the appeal.  A rating in 
excess of 50 percent is not warranted for PTSD for any period 
of the appeal.

The Board also considered referring the case for an 
extraschedular evaluation in accordance with 38 C.F.R. 
§ 3.321(b), but decided against such action because there is 
nothing exceptional or unusual about the Veteran's PTSD with 
depression.  The degrees of disability specified in the 
applicable Schedular criteria on this issue are entirely 
adequate to compensate for loss of work from exacerbations or 
illness proportionate to the severity of the several grades 
of disability provided.  38 C.F.R. § 4.1.  The regular 
Schedular criteria for evaluation of PTSD are wholly adequate 
for evaluation of the Veterans' PTSD.  The Veteran is shown 
to have never required hospitalization due to psychiatric 
symptoms.  Although psychiatric symptoms do clearly impair 
the Veteran's occupational functioning, there is no evidence 
showing that he has lost employment or been unable to 
maintain steady employment.  Indeed the Veteran has, despite 
significant impairment, been able to complete a four-year 
baccalaureate degree in Business Administration and proceed 
to a midline project manager position, which he has 
maintained consistently since his completion of training.  
Referral for an extraschedular evaluation is simply not 
warranted.



2.  Low Back Disorder

Additional Law and Regulation:  In addition to the laws and 
regulations which are applicable to all claims for increase 
in VA disability compensation provided above, the following 
additional regulatory guidance is provided specific to the 
Veteran's low back disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or due to pain supported by 
adequate pathology.  38 C.F.R. § 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, bending and weight-bearing.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Veteran's low back disability has been evaluated as  20 
percent disabling at all times during the pendency of the 
appeal.  The General Rating Formula for Diseases and Injuries 
of the Spine provides that a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with the 
loss of 50 percent or more of the height.  The next higher 40 
percent evaluation requires competent medical evidence that 
forward flexion of the thoracolumbar spine be limited to 30 
degrees or less, or that there is favorable ankylosis 
(complete bony fixation) of the entire thoracolumbar spine.  

Note 2 to the Schedular criteria provides that normal ranges 
of motion of the thoracolumbar spine is forward flexion to 90 
degrees, and backward extension, left and right lateral 
rotation and left and right lateroflexion to 30 degrees; 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.

An alternative method for evaluating intervertebral disc 
syndrome may be based upon incapacitating episodes.  Under 
these provisions, incapacitating episodes are defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  A 40 percent evaluation under this 
section would require incapacitating episodes with a total 
duration of at least 4 weeks but less than 6 weeks during any 
12-month period.

Analysis:  The Veteran was provided a spinal fusion at L5-S1 
in 1986 following recurrent back complaints.  He was granted 
service connection for the postoperative residuals of this 
surgery with a 10 percent evaluation effective from service 
separation in 1987.  An increase to 20 percent was later 
allowed in 1997.  He subsequently filed a claim for increase 
which is the subject of this appeal.

The Veteran was first examined during the pendency of this 
appeal in May 2003.  It was noted that an MRI completed in 
2001 confirmed posterior fusion of L5-S1, but without central 
canal or neuroforaminal narrowing.  There was mild disc 
degeneration at L3-L4.  Examination revealed that the old 
surgical scar was well healed and nontender.  No lumbar spine 
spasm was identified.  Flexion forward was to 75 degrees, 
extension backward was to 20 degrees, lateral bending left 
and right was to 25 degrees, and rotation left and right was 
to 30 degrees.  No radicular symptoms were elicited.  The 
lower extremities showed no muscular atrophy and motor 
strength was 5/5.  

The Veteran was next examined by VA in May 2005.  Physical 
examination revealed the Veteran to be 74.25 inches tall and 
210 pounds.  Gait and station were normal.  He could heel and 
toe walk, tandem and parallel walk, and could squat fully and 
recover.  Thoracolumbar range of motion was 81 degrees 
forward flexion, backward extension to 20 degrees, right and 
left lateroflexion to 26 and 24 degrees respectively, and 
right and left rotation to 24 degrees.  The limits of motion 
were painful, principally in forward and backward extension.  
Again, no spasm of the low back was identified.  There was no 
S1 joint or sciatic notch pain.  Motor strength was again 5/5 
in all muscle groups, and range of motion was not changed by 
repetitive flex and bend.  Straight leg raising was positive 
on the right and negative on the left.  The assessment was 
degenerative disc disease status-post fusion and laminectomy 
at L5-S1, and disc degeneration at L3-L4 with a right 
radiculopathy to the popliteal fossa.

The Veteran was next examined by VA in August 2005, and it 
was noted that findings were "very similar" to that reported 
several months earlier.  The Veteran had been attending a 
pain clinic and had been prescribed MS Contin, in addition to 
OxyCodone.  He reported difficulty with sitting and continued 
to have right radicular pain.  There was now some decrease in 
strength of the leg muscles, but no incontinence of urine or 
stool.  Physical examination revealed gait and station to be 
stable and normal, and he could toe and heel, and tandem and 
parallel walk well.  Range of motion was 92 degrees' forward 
flexion, 16 degrees' backward extension, 34 degrees' right 
lateroflexion, 30 degrees' left lateroflexion, and right and 
left rotation to 25 degrees.  Repetitive results of five 
times were unchanged with respect to range of motion, but 
this did increase the level of pain at the extremes of 
motion.  Motor strength remained at 5/5 in both lower 
extremities, though right straight leg raising was positive.  
There was no evidence of muscle atrophy, and gait was normal.  
He used no assistive device.  At this time, the examiner 
specifically wrote that disc degeneration at L3-L4 was 
directly causally related to the Veteran's service-connected 
fusion at L5-S1.  Radiculopathy apparent in the right leg 
appeared to be from the L5-S1 fusion and not from the L3-L4 
disc disease.

Finally, the Veteran was most recently examined on a fee-
basis in April 2008.  Examination revealed the old surgical 
scar measuring about 14 by 1 centimeters.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss or other disabling feature to this 
scar.  The Veteran's posture was noted to be abnormal and 
gait was abnormal including a limp favoring the right leg.  
There was no assistive device for ambulation.  Again, muscle 
spasm was absent.  No tenderness was noted.  There was 
positive straight leg raising on the right, but negative on 
the left.  There was no lumbar ankylosis (aside from 
postoperative fusion at L5-S1).  Range of motion was forward 
flexion to 55 degrees, backward extension to 15 degrees, and 
right and left lateroflexion and rotation all to 30 degrees.  
The examiner noted that repetitive use resulted in increased 
pain, but repetitive use did not result in increased fatigue, 
weakness, lack of endurance or incoordination.  There was 
symmetry of spinal motion but some loss of lumbar lordosis.  
The diagnosis from examination specifically included 
intervertebral disc syndrome of the right sciatic nerve 
including pain radiating down the right leg with increasing 
weakness of the right leg and a positive right leg raise 
test.  The Veteran was status-post fusion at L5-S1 with scar, 
and with disc degeneration at L3-L4 with right-sided sciatica 
and arthritis.  

It must be noted that following the most recent VA fee-basis 
orthopedic examination in April 2008, the RO granted an 
additional allowance of service connection for right leg 
radiculopathy directly secondary to the Veteran's service-
connected low back disability with a 20 percent evaluation.  
This evaluation is in addition to the longstanding 20 percent 
evaluation for disc disease and postoperative fusion at L5-
S1.  The Veteran did not file a disagreement with this 
action, and it was clearly noted in the hearing before the 
undersigned that he did not dispute this evaluation.

After a careful review of all the competent medical evidence 
and examinations with respect to the Veteran's service-
connected low back disability, the Board concludes that the 
currently assigned 20 percent evaluation is proper and that a 
preponderance of the evidence is against an award of the next 
higher 40 percent evaluation under either the General 
Criteria for Evaluating Low Back Disability or for 
Intervertebral Disc Syndrome Based Upon Incapacitating 
Episodes.  

The Veteran has long been in receipt of a 20 percent 
evaluation for his postoperative fusion and laminectomy at 
L5-S1, and disc disease at L3-L4 with arthritis.  This 20 
percent evaluation exists for restrictions in range of motion 
and chronic pain.  The Board notes that no examination on 
file identifies low back muscle spasm.  There also is 
guarding severe enough to result in an abnormal gait upon 
more recent examination as well as some abnormal lordosis.  

However, at no time during the pendency of the appeal is the 
Veteran shown to meet or even closely approximate the 
criteria for the next higher 40 percent evaluation of 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees.  The most restricted range of forward flexion on 
file was shown during the most recent examination and this 
was only to 55 degrees.  The only other basis for an increase 
to 40 percent under the general rating criteria would be if 
the evidence revealed a favorable ankylosis (complete bony 
fixation) of the entire thoracolumbar spine.  Of course, the 
Veteran does have surgically induced ankylosis at L5-S1 by 
way of fusion surgery conducted at that segment during 
service, but there is no showing of ankylosis of the entire 
thoracolumbar spine.  He does have clearly reported lumbar 
range of motion, albeit limited from full and complete. 

Additionally, there is simply no evidence which shows or 
suggests that the Veteran has the type of incapacitating 
episodes described in the schedular Formula for Rating 
Intervertebral Disc Syndrome Based Upon Incapacitating 
Episodes which, for the next higher 40 percent evaluation, 
would require objective evidence demonstrating incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician having a total duration of at least 
4 but less than 6 weeks during any 12-month period.  Although 
the Veteran has testified to having periodic episodes or 
flare ups of low back pain, incapacitating episodes requiring 
bed rest and current treatment by a physician are simply not 
shown.  

Except for the initial fusion surgery at L5-S1 conducted many 
years earlier during service, there is no evidence that the 
Veteran has ever required any form of hospitalization, nor is 
there any evidence on file discussing future or prospective 
low back surgery to ameliorate current symptoms.  Moreover, 
while repetitive range of motion testing resulted in findings 
of increases in pain, the examinations also noted that 
repetitive testing did not result in functional loss of 
fatigue, weakness, lack of endurance and incoordination.  
Range of motion is not shown to have been further restricted 
on repetitive actions and an increased evaluation in 
consideration of 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not warranted.

The Board also considered referring this issue for 
extraschedular consideration in accordance with 38 C.F.R. 
§ 3.321(b).  Again, however, there is nothing in the clinical 
evidence on file which reveals the Veteran's low back 
disorder to be either exceptional or unusual in any way.  The 
degrees of disability specified in the applicable Schedular 
criteria on this issue are considered adequate to compensate 
for loss of work from exacerbations or illness proportionate 
to the severity of the several grades of disability provided.  
38 C.F.R. § 4.1.  The regular Schedular criteria for 
evaluation of disability of the thoracolumbar spine are 
wholly adequate for evaluation of the Veteran's low back 
disability.  The Veteran is never shown to have been 
hospitalized for his low back (following service), and there 
is no objective evidence on file which shows that he has lost 
any significant amount of work as a result of low back 
symptoms.  

The criteria for the next higher 40 percent evaluation either 
based upon limited forward flexion, ankylosis, or 
incapacitating episodes is not shown or closely approximated.  
The Veteran was recently awarded an additional 20 percent for 
radicular pain to the right leg (which rating is not on 
appeal before the Board), however the evidence is against an 
evaluation in excess of 20 percent for service connected 
status-post fusion at L5-S1, with disc degeneration at L3-L4, 
with arthritis, at all times during the pendency of the 
appeal




ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
with depression is denied.

Entitlement to an evaluation in excess of 20 percent for 
status-post fusion at L5-S1 with disc degeneration at L3-L4 
with arthritis is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


